The CHIEF JUSTICE
delivered the opinion of the Court.
On the second motion day, the defendant in error moved for judgement for want of an assignment of errors. The errors had been assigned before the motion *220was made, but were not assigned within the three first days of the term. The assignment is of merely technical matters.
The strict rule will not be relaxed for the purpose of reversing a judgement on points of law, unconnected with the justice of the case. The assignments offered in this case should be governed by the strictest rule, and are not entitled to any liberality. Let the defendant in error have judgement, for want of an assignment of errors in due time.